The opinion of the court was delivered by
Valentine, J.:
For the purposes of this case we shall assume that all the matters and things set forth in the plaintiff's petition filed in the court below are true, although it can scarcely be conceived that a county jail in any county of this state would be permitted to be and remain in the condition in which the county jail in the present instance is alleged to be. The question then arises: Is a county liable for negligently permitting its jail to become and remain in such a bad and unwholesome condition that its inmates must necessarily become sick and diseased by remaining therein ? The plaintiff claims that a county is liable in such a case, and cites the following cases as authority therefor: Bigelow v. Town of Randolph, 14 Gray, 541; Aldrich v. Tripp, 11 R. I. 141; Moulton *436v. Town of Scarborough, 71 Me. 267; Hannon v. County of St. Louis, 62 Mo. 313. We do not think that any of these cases go to the extent that is claimed for them by the plaintiff, but even if they do, we would hardly follow them, for the overwhelming current of authority would still be against any such doctrine. Of course, where the statutes provide that a county shall be liable, it will be liable; and also, for the purposes of this ease, we shall assume that whenever a county is authorized to engage in business of any kind similar to that which may be carried on by private individuals or private corporations, the county will be liable to the same extent and in the same manner as such private individuals or private corporations would be. But none of these cases is the present case. It is true that counties are to a limited extent corporations; but they are not private corporations, and they are not in a strict sense municipal corporations. They are usually denominated quasi corporations, and their principal functions are governmental and political, and not private or of a strictly corporate character. Counties are principally mere political subdivisions of the state, mere instrumentalities of the state government, brought into existence merely for the purpose of aiding and assisting the state in promoting justice, in preserving peace, quiet and good order in the state, and of promoting the welfare and happiness of the citizens thereof; and these objects are the ones which counties are designed to sub-serve when they are authorized to build, own, and keep county jails. These objects do not partake at all of a private character; and they are not engaged in as business transactions, nor for the purpose of increasing the wealth of the county as an organization. No decision can be found, so far as we are informed, where any county has ever been held to be liable for any negligence in keeping or maintaining a county jail.
In our opinion the decision of the court below was correct, and it will be affirmed.
All the Justices concurring.